Citation Nr: 1426010	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  14-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Everett L. McKeown, Attorney at law


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1981 to August 1981, with subsequent periods of duty in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The case was subsequently transferred to the St. Petersburg VARO.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he injured his lumbar spine in November 2003 and in July 2004, both times related to heavy lifting during reserve drills.  Treatment records also include a notation of a November 2002 back strain due to lifting a heavy object, and indicate his July 2004 injury was during a period of active duty between July and August of 2004.  Verification of the Veteran's duty status during these dates is required prior to adjudicating the merits of his claim.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit any records in his possession relevant to the nature of his periods of service in:

a. November 2002; and
b. November 16, 2003; and
c. July 26, to August 8, 2004.

2. 
Certify the nature of the Veteran's periods of service in:

a. November 2002; and
b. November 16, 2003; and
c. September 26, to August 8, 2004.

As to each period, state definitively whether or not it was federalized service, and whether it was active duty, ACDUTRA, or INACDUTRA.  Efforts to obtain this information must be continued unless it is conclusively established that such information is unavailable, and that any further search would be pointless.  If that occurs, certify the unavailability of the records and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

